                                           Case 5:20-mc-80107-NC Document 6 Filed 07/01/20 Page 1 of 4




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                               UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         In re Ex Parte Application of Presidio, Inc.,          Case No. 20-mc-80107-NC
                                  11
                                         Applicant pursuant to 28 U.S.C. § 1782                 ORDER DENYING LEAVE TO
Northern District of California




                                  12     Granting Leave to Obtain Discovery for                 OBTAIN FOREIGN DISCOVERY
 United States District Court




                                         Use in Foreign Proceeding.
                                  13                                                            Re: Dkt. No. 1
                                  14
                                  15
                                  16          Before the Court is Presidio, Inc.’s ex parte application for an order under 28 U.S.C.
                                  17   § 1782 granting leave to obtain discovery for use in a foreign proceeding. Dkt. No. 1.
                                  18   Presidio seeks targeted discovery from Google for use in both civil and criminal
                                  19   proceedings it anticipates bringing in Japan. The Court DENIES the applicant’s leave to
                                  20   obtain foreign with leave to amend the application addressing the Court’s concerns.
                                  21          I.     Background
                                  22          Presidio acquires, distributes, and markets films. Nakajima Decl. ¶ 4. It alleges
                                  23   that some of its movies have been uploaded to YouTube by unknown users, whose
                                  24   identities it seeks through this ex parte application. Id. ¶ 5. Presidio’s attorney states that
                                  25   Presidio intends to “bring a lawsuit and initiate criminal investigation in Japan against the
                                  26   person(s) associated with the Infringers and the Infringing Work as soon as the person(s)’
                                  27   identities have been ascertained through the discovery sought” in the § 1782 application.
                                  28   Id. ¶ 7.
                                           Case 5:20-mc-80107-NC Document 6 Filed 07/01/20 Page 2 of 4




                                  1           II.      Legal Standard
                                  2           28 U.S.C. § 1782 provides federal court assistance in gathering evidence for use in
                                  3    foreign tribunals. Intel Corp. v. Advanced Micro Devices, Inc., 642 U.S. 241, 247 (2004).
                                  4    It aims to provide efficient assistance to participants in international litigation and to
                                  5    encourage foreign countries to provide similar assistance to U.S. litigants. Id. at 246.
                                  6           The statute requires that an applicant seeking foreign discovery meet the following
                                  7    criteria: (1) the discovery sought must be from a person residing in the district of the court
                                  8    to which the application is made; (2) the discovery must be for use in a proceeding before
                                  9    a foreign tribunal; and (3) the applicant must be a foreign or international tribunal or an
                                  10   “interested person.” Id.
                                  11          Even once statutory requirements are met, the district court retains discretion in
                                       determining whether to grant an application under § 1782. Id. The Supreme Court
Northern District of California




                                  12
 United States District Court




                                  13   articulated the following non-exhaustive factors to help district courts determine how to
                                  14   exercise their discretion in granting discovery under § 1782:
                                  15          (1) whether the person from whom the discovery is sought is a participant in the
                                  16                foreign proceeding;
                                  17          (2) the nature of the foreign tribunal, the character of the proceedings underway
                                  18                abroad, and the receptivity of the foreign government or court or agency to U.S.
                                  19                federal court judicial assistance;
                                  20          (3) whether the discovery request is a concealed attempt to circumvent foreign
                                  21                proof-gathering restrictions or other policies of a foreign country or the U.S.;
                                  22                and
                                  23          (4) whether the discovery is unduly intrusive or burdensome.
                                  24   Intel, 542 U.S. at 264–54.
                                  25          An order granting a § 1782 application only provides that discovery is authorized,
                                  26   and the opposing party may still raise objections and challenge the discovery via a motion
                                  27   to quash. In re Varian Med. Sys. Int’l AG, Case No. 16-mc-80048-MEJ, 2015 WL
                                  28   1161568, at *2 (N.D. Cal. Mar. 24, 2016).
                                                                                         2
                                           Case 5:20-mc-80107-NC Document 6 Filed 07/01/20 Page 3 of 4




                                  1              III.   Discussion
                                  2              A. Statutory Factors
                                  3              Presidio meets two of the three statutory requirements of 28 U.S.C. § 1782(a).
                                  4    First, the subpoena seeks discovery from Google, which has its principal place of business
                                  5    in this district. Additionally, Presidio is an interested person as the putative plaintiff in that
                                  6    action.
                                  7              However, the Court is not certain whether the Japanese proceeding is “within
                                  8    reasonable contemplation.” Intel, 442 U.S. at 259. The Court’s only information to this
                                  9    end is a declaration stating that the applicant will bring a lawsuit and will “initiate a
                                  10   criminal proceeding.” Nakjima Decl. ¶ 7. Presidio has not explained what Japanese law
                                  11   was allegedly violated and what civil lawsuit it intends to bring. Moreover, the Court is
                                       confused as to how Presidio claims it will bring a criminal case against anyone. Presidio
Northern District of California




                                  12
 United States District Court




                                  13   must explain how as a private company its “criminal proceedings” against the alleged
                                  14   infringers are “within reasonable contemplation.”
                                  15             B. Intel Factors
                                  16             The first three Intel factors weigh in favor of granting the application. First, even
                                  17   though Google is not a participant in the foreign proceeding, “the key issue is whether the
                                  18   material is obtainable through the foreign proceeding” and Presidio contends that this
                                  19   evidence is outside the reach of the Japanese court’s jurisdiction. In re Varian Med. Sys.,
                                  20   2016 WL 1161568 at *3 (internal quotations and citations omitted); Dkt. No. 1 at 5.
                                  21   Second, Presidio states that Japanese courts have been receptive in other matters to
                                  22   assistance in discovery from the United States and this Court has no evidence that Japanese
                                  23   courts might object to this discovery. Id. Third, there is nothing in the record to suggest
                                  24   that Presidio is attempting to circumvent foreign proof-gathering restrictions. In re
                                  25   Google, Inc., 2014 WL 7146994 at *3.
                                  26             The Court has concerns about the fourth Intel factor: Presidio seeks “all documents
                                  27   identifying the user(s)” of all relevant accounts “from the date each account was created to
                                  28   the present including all names (including postal codes and address uses for address (PIN)
                                                                                        3
                                           Case 5:20-mc-80107-NC Document 6 Filed 07/01/20 Page 4 of 4




                                  1    verification,” email addresses, and telephone numbers. Dkt. No. 5. Presidio also seeks all
                                  2    such documents associated with payment methods, including the name of relevant
                                  3    financial institutions. Id. Finally, Presidio requests access logs including dates, times, IP
                                  4    addresses, and access type for the entire history of the account since creation. Id.
                                  5           These requests are overly burdensome because they are over broad. Presidio has
                                  6    not explained why it needs any financial information from any account, nor has it justified
                                  7    its request for access log information. Additionally, Presidio has failed to explain why it
                                  8    needs any information at all dating back from the creation of the account—instead, it
                                  9    should only be interested in who used the account at the time that the videos were
                                  10   allegedly posted.
                                  11          IV.    Conclusion
                                              The application under 28 U.S.C. § 1782 is hereby DENIED due to the deficiencies
Northern District of California




                                  12
 United States District Court




                                  13   described in this Order. The applicant is granted leave to amend the application and
                                  14   proposed subpoena to address the Court’s concerns. A renewed application must be filed
                                  15   by July 15, 2020, or the case will be dismissed.
                                  16
                                  17          IT IS SO ORDERED.
                                  18
                                  19   Dated: July 1, 2020                        _____________________________________
                                                                                        NATHANAEL M. COUSINS
                                  20                                                    United States Magistrate Judge
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                     4
